DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of R. Webb,B. Manula  and Nordstrom fail to disclose
          1.  A system for supporting scalable representation of switch port status in a high performance computing environment, comprising: one or more microprocessors; at least one subnet, the at least one subnet comprising one or more switches, the one or more switches comprising at least a leaf switch, wherein each of the one or more switches comprise a plurality of ports, a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the plurality of ports of the one or more switches, a virtual switch provided at one of the plurality of host channel adapters, the virtual switch comprising a plurality of virtual ports; a subnet manager, the subnet manager running on one of the one or more switches or one of the plurality of host channel adapters, wherein the subnet manager is responsible for maintaining the at least one subnet; wherein the virtual switch comprises a status attribute; wherein each virtual port of the plurality of virtual ports on the virtual switch is associated with a virtual switch port status; and wherein each virtual switch port status associated with each virtual port of the plurality of virtual ports on the virtual switch is represented in the status attribute of the virtual switch.
wherein the subnet manager is responsible for maintaining the at least one subnet; associating each virtual port of the plurality of virtual ports on the virtual with a virtual switch port status; and representing each virtual switch port status associated with each virtual port of the plurality of virtual ports on the virtual switch is represented in the status attribute of the virtual switch.
           15.  A non-transitory computer readable storage medium, including instructions stored thereon for supporting scalable representation of switch port status in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising: providing, at one or more computers, each computer comprising one or more microprocessors, at least one subnet, the at least one subnet comprising one or more switches, the one or more switches comprising at least a leaf switch, wherein each of the one or more switches comprise a plurality of ports, a plurality of host channel adapters, wherein the wherein the subnet manager is responsible for maintaining the at least one subnets;-4- Attorney Docket No.: ORACL-05706US1Application No.: 16/779,022 Office Action dated: December 10, 2020 Reply dated: March 10, 2021associating each virtual port of the plurality of virtual ports on the virtual with a virtual switch port status; and representing each virtual switch port status associated with each virtual port of the plurality of virtual ports on the virtual switch is represented in the status attribute of the virtual switch. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416